t c summary opinion united_states tax_court sara lynn williamson petitioner v commissioner of internal revenue respondent docket no 148-08s filed date sara lynn williamson pro_se deborah k mckay for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year at issue all monetary amounts are rounded to the nearest dollar other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the sole issue for decision is whether the payment petitioner made to her ex-husband in met the definition of alimony under the internal_revenue_code because we hold that the payment was not alimony we sustain respondent’s determination background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time the petition was filed petitioner resided in the state of illinois the marriage between petitioner and her ex-husband was dissolved in pursuant to a dissolution of marriage incorporating a marital settlement agreement msa the msa’s article vi maintenance explained very simply and very clearly that petitioner and her ex-husband each waived maintenance from the other the msa’s article vii property settlement provided for a property settlement regarding among other things the marital residence according to the msa petitioner was to refinance the property pay off its outstanding mortgages as well as one-half of the outstanding marital debts and split any remaining proceeds with her ex-husband petitioner explained at trial that she paid her ex-husband dollar_figure in order to extinguish his interest in the property petitioner deducted dollar_figure as alimony on her federal_income_tax return respondent disallowed the claimed deduction because the payment did not constitute alimony under sec_71 mechanical adjustments to petitioner’s federal_income_tax followed and respondent determined a deficiency of dollar_figure discussion2 sec_71 provides the general_rule that alimony payments are included in the gross_income of the payee spouse sec_215 provides the complementary general_rule that alimony payments are tax deductible by the payor spouse in an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year the term alimony means any amount received as alimony or separate_maintenance payments as defined in sec_71 the relevant provision of which explains sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- the issue for decision is essentially legal in nature accordingly we decide it without regard to the burden_of_proof in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse aside from the fact that petitioner and her ex-husband each expressly waived their right to maintenance from the other_payments are deductible as alimony only if all four requirements of sec_71 are met both parties agree that petitioner’s payment to her ex-husband satisfied the requirements set out in sec_71 b and c the parties disagree however whether the requirement to make the payment would have terminated in the event of petitioner’s ex-husband’s death see sec_71 because it is clear that petitioner’s payment to her ex-husband would have been required even in the event of his death we agree with respondent that the payment was not alimony although sec_71 originally required that a divorce_or_separation_instrument affirmatively state that liability for payments terminate upon the death of the payee spouse in order to be considered alimony the statute was retroactively amended in so that such payments now qualify as alimony as long as termination of such liability would occur upon the death of the payee spouse by operation of state law 102_f3d_842 6th cir affg tcmemo_1995_183 accordingly we look to illinois state law to resolve the issue 309_us_78 see also eg 407_f3d_186 3d cir affg tcmemo_2003_163 81_tc_614 affd without published opinion 829_f2d_39 6th cir berry v commissioner tcmemo_2000_373 stating that although federal_law controls in determining the taxpayer’s income_tax_liability state law is necessarily implicated in the inquiry inasmuch as the nature of the payor’s liability for the payment was based in state law affd 36_fedappx_400 10th cir interpreting a marital settlement agreement based in illinois law is a matter of contract construction unless the agreement is incomplete or ambiguous the language of the agreement itself controls see eg michaelson v michaelson n e 2d ill app ct dundas v dundas n e 2d ill app ct here the relevant provision of the msa pursuant to which petitioner paid her ex- husband was article vii property settlement petitioner’s testimony at trial confirmed that the payment was made to compensate him for his interest in the former marital residence there is absolutely no ambiguity here and property_settlements are not alimony see eg 649_f2d_768 10th cir affg tcmemo_1979_237 further the msa’s article xiv explains that the heirs and assigns of each party are designated to take any necessary steps to effect its provisions making it clear that at the very least the property settlement provisions were intended to survive the death of either petitioner or her ex-husband because the property settlement was intended to survive the death of petitioner’s ex-husband the payment made pursuant to it could not have been alimony under sec_71 for the reasons discussed above we sustain respondent’s determination that petitioner’s payment to her ex-husband in did not satisfy the statutory requirements of sec_71 and accordingly decision will be entered for respondent
